ACCEPTED
                                                                                           01-15-00117-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     12/22/2015 2:39:59 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                               No. 01-15-00117-CV
                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                                   In the                             HOUSTON, TEXAS
                                                                  12/22/2015 2:39:59 PM
                               Court of Appeals                   CHRISTOPHER A. PRINE
                                                                           Clerk
                       for the First District of Texas

                                       LEAGUE CITY,
                                                       Appellant/Cross-Appellee,
                                            v.

               TEXAS WINDSTORM INSURANCE ASSOCIATION,
                                       Appellees/Appellees.


          SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
            TO FILE REPLY BRIEF OF APPELLANT LEAGUE CITY

TO THE HONORABLE COURT OF APPEALS:

          Appellant, League City, under the authority of TEX. R. APP. P. 10.5(b), asks

for additional time to file its reply brief as appellant.

          1.    The reply brief of appellant is due January 20, 2016 after the Court

granted one extension request.

          2.    This is League City’s second request for an extension of time for

filing its reply brief as appellant.

          3.    League City respectfully requests a 21-day extension of time for filing

its reply brief as appellant. With the extension, League City’s reply brief as

appellant will be due on Wednesday, January 20, 2016.



49060_1
          4.   An extension is necessary and warranted because counsel has been

required to attend to other time-sensitive matters, including the following:

          a.   Preparation of respondent’s brief on the merits in No. 14-0721; USAA
               Texas Lloyd’s Company v. Gail Menchaca; in the Supreme Court of
               Texas, filed November 20, 2015.
          b.   Preparation of motion for rehearing in No. 01-14-00278-CV; John
               Davis d/b/a J. D. House of Style v. National Lloyds Insurance
               Company; in the First Court of Appeals, Houston, Texas, filed
               November 27, 2015.

          c.   Preparation for hearing on motion for final decree in No. 2014-30215;
               In the Matter of the Marriage of Evangelina Lopez Guzman Zaragoza
               and Miguel Zaragoza Fuentes, et al.; in the 245th District Court,
               Harris County, Texas; held December 14, 2015.

          d.   Preparation for hearing on motion for entry of judgment in No. 2013-
               61098; Scott D. Martin and SKM Partnership, Ltd. v. Andrews Kurth
               LLP; in the 234th District Court, Harris County, Texas; held
               December 14, 2015.

          e.   Preparation of response to claimant’s objections to continued service
               of arbitrator in Arbitration No. 01-14-0001-3289; Amy Rozell, et al. v.
               Richard Pohil, M.D., et al.; in the Arbitration Tribunals of the
               American Arbitration Association; filed December 18, 2015.

          f.   Preparation of cross-respondent’s brief on the merits in No. 14-1028;
               Sun Development, L.P. v. Larry Hughes and Susan Hughes; in the
               Supreme Court of Texas, due December 28, 2015.

          g.   Preparation of response to petition for review in No. 15-0642, Estate
               of Alfredo M. Pagayon, Deceased and Delia Pagayon, et al. v. Exxon
               Mobil Corporation; in the Supreme Court of Texas, due January 4,
               2016.
          h.   Preparation of petitioner’s reply brief on the merits in No. 14-1028;
               Sun Development, L.P. v. Larry Hughes and Susan Hughes; in the
               Supreme Court of Texas, due January 12, 2016.




48620_1                                 2
          i.    Preparation of brief of appellant in No. 14-15-00702-CV; Shabahram
                Yazdani-Beioky v. Abdee Sharifan; in the Fourteenth Court of
                Appeals, Houston, Texas, due January 13, 2016.

          j.    Preparation of real-party-in-interest’s brief on the merits in No. 15-
                0452; In re National Lloyds Insurance Company; in the Supreme
                Court of Texas, due January 27, 2015.

          5.    Counsel for appellant has conferred with counsel for appellee, Dale

Wainwright, and TWIA is unopposed to the requested extension.

          6.    This request is not sought for delay, but in order that justice may be

done. See TEX. R. APP. P. 10.5(b)(1)(C).

                                       PRAYER
          Appellant, League City, asks this Court to grant an extension of 21 days,

until Wednesday, January 20, 2016, to file its reply brief as appellant. League City

also prays for any other relief to which it may be entitled.




48620_1                                 3
                           Respectfully Submitted:

THE MOSTYN LAW FIRM                  HOGAN & HOGAN

Gregory F. Cox                       By:   /s/ Jennifer Bruch Hogan
State Bar No. 00793561                     Jennifer Bruch Hogan
gfcox@mostynlaw.com                        State Bar No. 03239100
6280 Delaware Street                       jhogan@hoganfirm.com
Beaumont, Texas 77706                      Richard P. Hogan, Jr.
409.832.2777–telephone                     State Bar No. 09802010
409.832.2703–facsimile                     rhogan@hoganfirm.com
                                           James C. Marrow
THE MOSTYN LAW FIRM                        State Bar No. 24013103
                                           jmarrow@hoganfirm.com
Rene M. Sigman                       Pennzoil Place
State Bar No. 24037492               711 Louisiana, Suite 500
rmsigman@mostynlaw.com               Houston, Texas 77002-2721
3810 W. Alabama                      713.222.8800–telephone
Houston, Texas 77027                 713.222.8810–facsimile
713.861.6616–telephone
713.861.8084–facsimile

                         Attorneys for Appellant




48620_1                         4
                       CERTIFICATE OF CONFERENCE
          Counsel for appellant has conferred with counsel for appellee, Dale

Wainwright, and TWIA is unopposed to the motion for extension of time to file

League City’s reply brief as appellant.


                                                 /s/ Jennifer Bruch Hogan
                                                 Jennifer Bruch Hogan
                                                 Dated: December 22, 2015




48620_1                               5
                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing was
forwarded to all counsel of record by the Electronic Filing Service Provider, if
registered; a true and correct copy of this document was forwarded to all counsel
of record not registered with an Electronic Filing Service Provider and to all other
parties as follows:
Counsel for Texas Windstorm Insurance Association:

          Dale Wainwright
          BRACEWELL & GIULIANI LLP
          111 Congress Avenue Suite 2300
          Austin, Texas 78701-4061
          Via TexFile

          Andrew T. McKinney IV
          LITCHFIELD CAVO LLP
          One Riverway, Suite 1000
          Houston, Texas 77056
          Via TexFile

          James R. Old, Jr.
          JAY OLD & ASSOCIATES, PLLC
          3560 Delaware, Suite 308
          Beaumont, Texas 77706
          Via TexFile


                                           /s/ Jennifer Bruch Hogan
                                           Jennifer Bruch Hogan
                                           Dated: December 22, 2015




48620_1                                    6